Myers, J.
Suit by appellee against appellant to recover on a promissory note executed by appellant Cleland C. Campbell, and to set aside the conveyance of real estate by him to his wife, on the ground that it was executed on a colorable consideration, but without consideration in fact, for the purpose of cheating, hindering, delaying and defrauding his creditors, and involves the same conveyance referred to in Campbell v. Tomlinson (1912), ante, 63, 98 N. E. 720.
The only error assigned is in overruling “appellants’ motion for a new trial”, a joint assignment, which, as pointed out in the case just cited, would be sufficient, in case of a husband and wife, if the record otherwise presented the question, yet here none of the evidence is set out in the briefs, and there is an entire failure to comply with Rule 22 of this court. The nearest approach to it is appellants’ conclusions as to what the evidence shows, and they are vehemently denied by appellee.
It only' remains to affirm the judgment, and it is so ordered.
Note.—Reported in 98 N. E. 721. See, also, 1913 Cyc. Ann. 222.